Quinn, Chief Judge
(concurring in the result):
I concur in the result on the ground that the president of the court abdicated his responsibility in favor of the “legal officer.” United States v Self, 3 USCMA 568, 13 CMR 124. It is also appropriate to point out that there is no provision in the Uniform Code for unrecorded side-bar conferences. Indeed, the Code demands that a verbatim record of all proceedings be made as a condition precedent to the imposition of a bad-conduct discharge. Although I am generally unwilling to reverse a conviction because of conduct of a nonlawyer, which could have been prevented by timely objection of a qualified defense counsel, I am not free to ignore the positive mandates of the Congress of the United States.